Citation Nr: 1809257	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  10-09 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a right knee disorder.

3. Entitlement to service connection for a left knee disorder.

4. Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to April 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A personal hearing was conducted between the Veteran and undersigned in July 2017.  He also had a hearing before a RO decision review officer.  Transcripts are associated with the record.

The issues of entitlement to service connection for a right knee disorder and left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's diagnosed bilateral hearing loss had its initial onset in service or is otherwise shown to be etiologically related to service.

2. A chronic rectal disorder was not shown in service or for many years later; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed hemorrhoids are etiologically related to service.





CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).

2. The criteria for service connection for hemorrhoids have not been met.  38 U.S.C. §§ 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, to include the adequacy of any examinations.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Bilateral Hearing Loss

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).


The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A private audiology examination report submitted by the Veteran in September 2017 contains the results of audiometric testing in graph form with an audiogram key.  The Board is permitted to interpret this graph.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  The results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
40
55
55
LEFT
35
35
45
60
60

The results show a diagnosis of bilateral sensorineural hearing loss meeting the threshold requirements for hearing loss under 38 C.F.R. § 3.385.  Element (1) of Shedden has been met.

The Veteran attributes his hearing loss to in-service exposure to noise from gunfire and vehicles.  See July 2017 Hearing Transcript.  His DD-214 documents his military occupational specialty of armor crewman.  The Veteran's reports of in-service noise exposure are credible and sufficient to satisfy element (2) of Shedden.

Turning to Shedden element (3), while the record does not reflect in-service treatment or diagnosis of bilateral hearing loss for VA purposes, the lay evidence supports the Veteran's claim of experiencing hearing loss since service.  The Veteran has stated that he noticed a shift in hearing acuity in service that has progressively worsened over time.  See July 2017 Hearing Transcript.  His spouse reported that she had known the Veteran prior to his entering active service, that he had no problems with his hearing at that time, but that she noticed a difference with his hearing when he returned home.  She described him as having difficulty hearing and understanding others.  She also indicated that his hearing has progressively worsened in their 30 years of marriage.

Taken together with the circumstances of the Veteran's service, the totality of the evidence supports the finding that the onset of his current bilateral hearing loss disability occurred during service, and that the symptoms of his hearing loss have progressed to this time.  The Veteran is entitled to service connection for his bilateral hearing loss. 
 
Hemorrhoids

An August 2013 VA examination diagnosed hemorrhoids.  Element (1) of Shedden has been met.

With respect to Shedden element (2), service treatment records do not reflect complaints of, treatment for, or a diagnosis of a rectal disorder.  It is also highlighted that the Veteran's separation examination in April 1986 fails to document any complaints of or observed symptoms related to a rectal disorder.

The Veteran reports that he had bowel problems in service.  See July 2017 Hearing Transcript.  The Board finds the Veteran's statement credible and sufficient to satisfy Shedden element (2).

What remains for consideration is whether there is a nexus between the Veteran's in-service symptomology and his current diagnosis.  The Board again notes that the Veteran's service discharge examination is silent with respect to any rectal disorder.  There is also no competent evidence establishing a relationship (nexus) between the Veteran's current problems with hemorrhoids and his service.  The August 2013 VA examiner opined that the Veteran's hemorrhoids were less likely than not incurred in or caused by active duty service. The examiner noted that the Veteran's service treatment records were silent for hemorrhoids and that the Veteran did not have chronic progressive complaints of the condition post-service to the present. 

The Board affords the examiner's opinion great weight, as it was based on medical principles and adequate rationale, and the examiner considered the Veteran's lay statements and history of symptom manifestation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Although the Veteran asserts that he was diagnosed with hemorrhoids within one year of service in 1987 and was told by a VA nurse that his hemorrhoids were related to service, there is no such reasoned medical opinion in the record for the Board to consider.  Moreover, hemorrhoids are not a chronic disease subject to presumptive service connection, so a diagnosis of hemorrhoids within one year of service would not entitle the Veteran to a grant of service connection.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board acknowledges the Veteran's statements attributing his disability and other symptoms to service; nevertheless, the Veteran is not competent to opine on the etiology of a complex medical condition such as hemorrhoids, and his statements are therefore afforded no weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for hemorrhoids is denied.


REMAND

The Veteran asserts that he has degenerative joint disease in the left and right knees as a result of his in-service duties.  The Veteran underwent a VA examination in August 2013.  Following a physical examination, which did not include X-ray imaging, the examiner determined that the Veteran did not current have a diagnosis of a chronic knee disorder. It was noted that the Veteran's service treatment records were negative, and that the Veteran himself did not report progressive complaints since service.  Rather, it was noted that the Veteran gave a history of having knee pain in service without treatment, and that he first saw a physician for his knees post-service in 2008.  This history was cited as the basis as to why X-rays imaging was not conducted.

In September 2017, the Veteran submitted private medical records containing the results of X-ray imaging conducted in March 2011.  The imaging showed minimal medial compartment degenerative disease in the right knee and arthritis in the left knee.  

The Veteran also submitted a private medical opinion from Dr. Sharma.  Dr. Sharma opines that it is more likely than not that the Veteran developed osteoarthritis as a result of performing his duties in service.  Dr. Sharma based the opinion, in part, on the absence of known risk factors and the Veteran's in-service duties, which required bending at the knees, squatting, kneeling, and jumping.

However, Dr. Sharma fails to address the Veteran's 20 years of post-service employment in a variety of physically demanding occupations.  By his own account, the Veteran engaged in frequent walking, running, and climbing, as well as lifting, stacking, unloading, and moving heavy objects.  See October 2013 Social Security Administration Records.  Dr. Sharma's failure to address this highly probative evidence reduces the overall probative value of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion obtains probative weight from "factually accurate, fully articulated, sound reasoning for the conclusion").  An opinion should therefore be obtained to address service connection for the Veteran's knees based on the complete evidence of record.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Schedule the Veteran for a VA examination, by an appropriate medical specialist, for an opinion as to whether it is at least as likely as not that his right and left knee osteoarthritis had its onset in service or within a year of service discharge or is otherwise etiologically related to his active service.

The examiner should consider the September 2017 private medical records showing degenerative changes in the knees and opinion from Dr. Sharma.  Notably, the Veteran's in-service job functions as a Tank Crewman and post-service employment history should be discussed.

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's reports of symptom manifestation.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Then, readjudicate the appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


